DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartmell, U.S. Publication No. 2016/0006883 in view of Zhou et al. (Zhou), U.S. Publication No. 2012/0109800.
Regarding Claim 1, Cartmell discloses a communication network comprising: 
at least one network core (as shown in figure 2 to the left of CGW) 
with one or more network elements (for example, HeNB and WiFi AP as shown in figure 2) to perform each of one or more network management functions, including to manage wireless communication device (User Equipment - UE) related information (see paragraphs [0048] and [0055]); 
at least one network edge segment (in other words, the segment located to the right of CGW shown in figure 2 where according to paragraphs [0068] and [0106], having an edge based entity therefore, considered as having a network edge segment) integral of otherwise functionally associated with a Radio Access (in other words, the RAN as shown in figure 1C) portion of said communication network, wherein said edge at least one edge segment includes: (a) one or more wireless access nodes to which a UE associated with the network can communicatively couple (for example, SGW via CGW as shown in figure 2); and (b) at least one edge computing resource (for example, PCRF as shown in figure 2) to provide one or more edge data services to a communicatively coupled UE (see paragraph [0064]); and 
a network edge gateway (for example, CGW shown in figure 2) between said network core and said network edge segment (as shown in figure 2).
Cartmell fails to disclose including a tokenizer to generate, using UE specific 
information, a UE specific token and to send the UE specific token to the at least one edge computing resource.
Zhou discloses including a tokenizer to generate, using UE specific 
information, a UE specific token and to send the UE specific token to the at least one edge computing resource (see paragraph [0034]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zhou’s invention with Cartmell’s invention for improving charging efficiency of charging user equipment of a group (see abstract of Zhou).
Regarding Claim 2, Cartmell and Zhou disclose the communication network as described above.  Cartmell further discloses wherein said at least one edge computing resource includes an edge server to manage data routing between a UE connected to (see figure 2).
Regarding Claim 14, Cartmell and Zhou disclose the communication network wherein two or more edge data services (Cartmell-see paragraph [0028]) as described above.  Cartmell fails to disclose data services use a UE specific token associated with a given UE to coordinate services provided to the given UE.  Zhou further discloses data services use a UE specific token associated with a given UE to coordinate services provided to the given UE (see paragraph [0034]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zhou’s invention with Cartmell’s invention for improving charging efficiency of charging user equipment of a group (see abstract of Zhou).
Regarding Claim 15, Cartmell and Zhou disclose the communication network wherein one of the edge data services (Cartmell-see paragraph [0028]) as described above.  Cartmell fails to disclose data services is a group attributes table which stores data routing policies to apply for UE associated with specific user groups.  Zhou discloses data services is a group attributes table which stores data routing policies to apply for UE associated with specific user groups (see paragraphs [0033] and [0034]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zhou’s invention with Cartmell’s invention for improving charging efficiency of charging user equipment of a group (see abstract of Zhou).
	
Claims 3-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartmell and Zhou in view of Xu et al. (Xu), U.S. Publication No. 2014/0011527.
Regarding Claim 3, Cartmell and Zhou disclose the communication network 
having an edge server as described above.  Cartmell and Zhou fail to disclose wherein server adjusts data routing for a given UE connected to an associated wireless network access node responsive to user permissions group (UPG) data contained in a token associated with the UE.  Xu discloses wherein server adjusts data routing for a given UE connected to an associated wireless network access node responsive to user permissions group (UPG) data contained in a token associated with the UE (see paragraphs [0098] and [0102]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Xu’s invention with Cartmell’s and Zhou’s invention for effectively improving the efficiency for an application server to send a message to each UE in the group (see Xu’s abstract).
Regarding Claim 4, Cartmell and Zhou disclose the communication network 
having an edge server as described above.  Cartmell and Zhou fail to disclose wherein server further includes a data routing module which routes data for a given UE connected to an associated wireless network access node, either to said network core or to specific data services, responsive to user permissions group (UPG) data contained in a token associated with the given UE.  Xu discloses wherein server further includes a data routing module which routes data for a given UE connected to an associated wireless network access node, either to said network core or to specific data services, responsive to user permissions group (UPG) data contained in a token associated with the given UE (see paragraphs [0098] and [0102]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Xu’s invention with Cartmell’s and Zhou’s invention for effectively improving 
  Regarding Claim 5, Cartmell and Zhou disclose the communication network 
having an edge server and an edge gateway as described above.  Cartmell and Zhou fail to disclose wherein server includes: (a) a Radio Access Bearer (RAB) detector which captures a RAB identifier associated with a UE that connected to a wireless network access node; and (b) a query generator to send a UE token request said gateway based on the captured RAB identifier to.  Xu discloses wherein server includes: (a) a Radio Access Bearer (RAB) detector which captures a RAB identifier associated with a UE that connected to a wireless network access node; and (b) a query generator to send a UE token request said gateway based on the captured RAB identifier to (see paragraph [0102]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Xu’s invention with Cartmell’s and Zhou’s invention for effectively improving the efficiency for an application server to send a message to each UE in the group (see Xu’s abstract).
Regarding Claim 6, Cartmell and Zhou disclose the communication network 
having an edge server including an edge data service manager and edge data services as described above.  Cartmell and Zhou fail to disclose wherein Server includes a Data Service Manager to activate, configure or deny data services for a given UE connected to a wireless access node of said network based either on UPG data or a unique identifier of the UE extracted from a token associated with the UE.  Xu discloses wherein Server includes a Data Service Manager to activate, configure or deny data services for a given UE connected to a wireless access node of said network based (see paragraphs [0098] and [0102]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Xu’s invention with Cartmell’s and Zhou’s invention for effectively improving the efficiency for an application server to send a message to each UE in the group (see Xu’s abstract).  
Regarding Claim 7, Cartmell and Zhou disclose the communication network 
having an edge data service manager and edge data services as described above.  Cartmell and Zhou fail to disclose wherein said Data Service Manager is adapted to pass the UPG and UE identifier data for the given UE to one or more data services.  Xu discloses wherein said Data Service Manager is adapted to pass the UPG and UE identifier data for the given UE to one or more data services (see paragraphs [0098] and [0102]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Xu’s invention with Cartmell’s and Zhou’s invention for effectively improving the efficiency for an application server to send a message to each UE in the group (see Xu’s abstract).  
Regarding Claim 8, Cartmell and Zhou disclose the communication network 
having edge data services as described above.  Cartmell and Zhou fail to disclose wherein said one or more data services are adapted to adjust services provided to a given UE based on UPG or on UE identifier data received for the given UE.  Xu discloses wherein said one or more data services are adapted to adjust services provided to a given UE based on UPG or on UE identifier data received for the given UE (see paragraphs [0098] and [0102]).  It would have been obvious to a person of 
Regarding Claim 10, Cartmell and Zhou disclose the communication network 
having edge data service and at least one edge computing resource (see figure 2 and paragraph [0106]) as described above.  Cartmell fails to disclose wherein the UE specific token for a given UE includes user permission group (UPG) information relating to an account associated with the given UE and is usable by a data service running on the at least one computing resource to activate, configure or deny data service to the given UE.  Zhou discloses wherein the UE specific token for a given UE includes information relating to an account associated with the given UE and is usable by a data service running on the at least one computing resource to activate, configure or deny data service to the given UE (see paragraphs [0033] and [0034]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zhou’s invention with Cartmell’s invention for improving charging efficiency of charging user equipment of a group (see abstract of Zhou).  Cartmell and Zhou fail to disclose user permission group (UPG).  Xu discloses user permission group (UPG) (see paragraphs [0098] and [0102]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Xu’s invention with Cartmell’s and Zhou’s invention for effectively improving the efficiency for an application server to send a message to each UE in the group (see Xu’s abstract).   

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartmell and Zhou in view of Reznik et al. (Reznik), U.S. Publication No. 2018/0227390.
Regarding Claim 9, Cartmell and Zhou disclose the communication network having edge data service and edge computing resource as described above.  Cartmell fails to disclose wherein a UE specific token for a given UE includes, or is otherwise associated with, an universal traceable identifier (UTID) which enables a data service running on the at least one computing resource to determine identification information related to an account of the given UE.  Zhou discloses wherein a UE specific token for a given UE includes, or is otherwise associated with, which enables a data service running on the at least one computing resource to determine identification information related to an account of the given UE (see paragraphs [0033] and [0034]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zhou’s invention with Cartmell’s invention for improving charging efficiency of charging user equipment of a group (see abstract of Zhou).  Cartmell and Zhou fail to disclose an universal traceable identifier (UTID).  Reznik discloses an universal traceable identifier (UTID) (see paragraph [0050]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Reznik’s invention with Cartmell’s and Zhou’s invention for providing continuous network services. 
	

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartmell and Zhou in view of Xu in further view of Yang et al. (Yang), U.S. Publication No. 2017/0303145.
Regarding Claim 11, Cartmell and Zhou disclose the communication network 
having a network edge segment as described above.  Cartmell fails to disclose wherein said tokenizer generates a UE specific token for a given UE when the UE communicatively couples to a wireless access node of a network segment and a Radio Access Bearer (RAB) is initiated.  Zhou discloses wherein said tokenizer generates a UE specific token for a given UE when the UE communicatively couples to a wireless access node of a network segment (see paragraphs [0033] and [0034]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zhou’s invention with Cartmell’s invention for improving charging efficiency of charging user equipment of a group (see abstract of Zhou).  Cartmell and Zhou fail to disclose a Radio Access Bearer (RAB) is initiated.  Xu discloses a Radio Access Bearer (RAB) is initiated (see paragraph [0098]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Xu’s invention with Cartmell’s and Zhou’s invention for effectively improving the efficiency for an application server to send a message to each UE in the group (see Xu’s abstract).   
Regarding Claim 12, Cartmell, Zhou and Xu disclose the communication 
network having an edge server as described above.  Cartmell, Zhou and Xu fail to disclose wherein said tokenizer generates a token responsive to receiving a query from a server, wherein the query includes a Fully Qualified Tunnel Endpoint Identifier (F-TEID) allocated to the (see paragraphs [0060]-[0063]).    It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Yang’s invention with Cartmell’s, Zhou’s and Xu’s invention to improve signaling in a radio communications network (see paragraph [0012 of Yang]).
Regarding Claim 13, Cartmell, Zhou and Xu disclose the communication 
network as described above.  Cartmell fail to disclose wherein the user specific token includes identification of one or more public IP addressed allocated to the given EU by a network core element.  Xu discloses wherein the user specific token includes identification of one or more public IP addressed allocated to the given EU by a network core element (see paragraphs [0046] and [0056]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Xu’s invention with Cartmell’s and Zhou’s invention for effectively improving the efficiency for an application server to send a message to each UE in the group (see Xu’s abstract).   	
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        September 30, 2021